Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-BMonthly Servicer's Reportfor the month ofMarch Collection Period Start 1-Mar-10 Distribution Date 15-Apr-10 Collection Period End 31-Mar-10 30/360 Days 30 Beg. of Interest Period 15-Mar-10 Actual/360 Days 31 End of Interest Period 15-Apr-10 SUMMARY Coupon Rate Initial Balance Beginning Balance Ending Balance Pool Factor Total Portfolio 1,311,398,557.00 1,149,402,552.80 1,120,182,540.75 0.8541892 Total Securities 1,311,398,557.00 1,149,402,552.80 1,120,182,540.75 0.8541892 Class A-1 Notes 0.410350 % 213,000,000.00 51,003,995.80 21,783,983.75 0.1022722 Class A-2 Notes 1.220000 % 308,000,000.00 308,000,000.00 308,000,000.00 1.0000000 Class A-3 Notes 2.070000 % 423,000,000.00 423,000,000.00 423,000,000.00 1.0000000 Class A-4 Notes 2.650000 % 80,850,000.00 80,850,000.00 80,850,000.00 1.0000000 Certificates 0.000000 % 286,548,557.00 286,548,557.00 286,548,557.00 1.0000000 Principal Payment Due Interest Payment Principal per $1000 Face Amount Interest per $1000 Face Amount Class A-1 Notes 29,220,012.05 18,022.62 137.1831552 0.0846132 Class A-2 Notes 0.00 313,133.33 0.0000000 1.0166667 Class A-3 Notes 0.00 729,675.00 0.0000000 1.7250000 Class A-4 Notes 0.00 178,543.75 0.0000000 2.2083333 Certificates 0.00 0.00 0.0000000 0.0000000 Total Securities 29,220,012.05 1,239,374.70 I. COLLECTIONS Lease Payments: ( Lease SUBI) Monthly Principal 17,354,964.40 Monthly Interest 6,927,642.66 Total Monthly Payments 24,282,607.06 Interest Rate Cap Payments 0.00 Advances: Aggregate Monthly Payment Advances 576,945.54 Aggregate Sales Proceeds Advance 4,555,523.22 Total Advances 5,132,468.76 Vehicle Disposition Proceeds: Reallocation Payments 7,687,902.74 Repurchase Payments 858,708.16 Net Auction Proceeds 0.00 Recoveries 0.00 Net Liquidation Proceeds 5,599,159.78 Excess Wear and Tear and Excess Mileage 108,698.76 Remaining Payoffs 0.00 Net Insurance Proceeds 516,944.85 Residual Value Surplus 480,807.88 Total Collections 44,667,297.99 Vehicle Disposition Activity for the current month - Terminated and Sold (included in Vehicle Disposition Proceeds) Reallocation Payments Net Insurance Sales Lease Payoffs Count Early Termination 2,495,801.84 132 Involuntary Repossession 341,289.00 20 Voluntary Repossession 356,098.00 18 Full Termination 4,412,433.90 216 Bankruptcy 82,280.00 4 Insurance Payoff 512,455.57 24 Customer Payoff 161,579.75 8 Grounding Dealer Payoff 4,262,496.63 199 Dealer Purchase 1,337,473.26 54 Total 7,687,902.74 512,455.57 5,761,549.64 675 Page 5 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-BMonthly Servicer's Reportfor the month ofMarch II. COLLATERAL POOL BALANCE DATA Number Book Amount Discount Rate Securitization Value PoolBalance - Beginning of Period 57,174 1,329,349,496.99 7.25000 % 1,149,402,552.80 Total Depreciation Received (17,281,275.09 ) (15,616,716.67 ) Principal Amount of Gross Losses (76 ) (1,789,946.35 ) (1,560,384.18 ) Repurchase / Reallocation (39 ) (994,052.43 ) (858,708.16 ) Early Terminations (99 ) (2,167,034.21 ) (1,839,256.26 ) Scheduled Terminations (478 ) (10,710,179.76 ) (9,344,946.78 ) PoolBalance - End of Period 56,482 1,296,407,009.15 7.25000 % 1,120,182,540.75 Remaining Pool Balance Lease Payment 379,612,905.63 Residual Value 740,569,635.12 Total 1,120,182,540.75 III. DISTRIBUTIONS Total Collections 44,667,297.99 Reserve Amounts Available for Distribution 0.00 Total Available for Distribution 44,667,297.99 1. Amounts due Indenture Trustee as Compensation or Indemnity 0.00 2. Reimbursement of Payment Advance 1,642,918.28 3. Reimbursement of Sales Proceeds Advance 4,726,891.53 4. Servicing Fee: Servicing Fee Due 957,835.46 Servicing Fee Paid 957,835.46 Servicing Fee Shortfall 0.00 Total Trustee, Advances and Servicing Fee Paid 7,327,645.27 5. Interest: Class A-1 Notes Monthly Interest Class A-1 Notes Interest Carryover Shortfall 0.00 Class A-1 Notes Interest on Interest Carryover Shortfall 0.00 Class A-1 Notes Monthly Available Interest Distribution Amount 18,022.62 Class A-1 Notes Monthly Interest Paid 18,022.62 Chg in Class A-1 Notes Int. Carryover Shortfall 0.00 Class A-2 Notes Monthly Interest Class A-2 Notes Interest Carryover Shortfall 0.00 Class A-2 Notes Interest on Interest Carryover Shortfall 0.00 Class A-2 Notes Monthly Available Interest Distribution Amount 313,133.33 Class A-2 Notes Monthly Interest Paid 313,133.33 Chg in Class A-2 Notes Int. Carryover Shortfall 0.00 Class A-3 Notes Monthly Interest Class A-3 Notes Interest Carryover Shortfall 0.00 Class A-3 Notes Interest on Interest Carryover Shortfall 0.00 Class A-3 Notes Monthly Available Interest Distribution Amount 729,675.00 Class A-3 Notes Monthly Interest Paid 729,675.00 Chg in Class A-3 Notes Int. Carryover Shortfall 0.00 Page 6 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-BMonthly Servicer's Reportfor the month ofMarch Class A-4 Monthly Interest Class A-4 Notes Interest Carryover Shortfall 0.00 Class A-4 Notes Interest on Interest Carryover Shortfall 0.00 Class A-4 Notes Monthly Available Interest Distribution Amount 178,543.75 Class A-4 Notes Monthly Interest Paid 178,543.75 Chg in Class A-4 Notes Int. Carryover Shortfall 0.00 Certificate Monthly Interest Certificate Interest Carryover Shortfall 0.00 Certificate Interest on Interest Carryover Shortfall 0.00 Certificate Monthly Available Interest Distribution Amount 0.00 Certificate Monthly Interest Paid 0.00 Chg in Certificate Int. Carryover Shortfall 0.00 Total Note and Certificate Monthly Interest Total Note and Certificate Monthly Interest Due 1,239,374.70 Total Note and Certificate Monthly Interest Paid 1,239,374.70 Total Note and Certificate Interest Carryover Shortfall 0.00 Chg in Total Note and Certificate Int. Carryover Shortfall 0.00 Total Available for Principal Distribution 36,100,278.02 6.Total Monthly Principal Paid on the Notes Total Monthly Principal Paid on the Class A Notes 29,220,012.05 Total Class A Noteholders' Principal Carryover Shortfall 0.00 Total Class A Noteholders' Principal Distributable Amount 29,220,012.05 Chg in Total Class A Noteholders' Principal Carryover Shortfall 0.00 7. Total Monthly Principal Paid on the Certificates 0.00 Total Certificateholders' Principal Carryover Shortfall 0.00 Total Certificateholders' Principal Distributable Amount 0.00 Chg in Total Certificateholders' Principal Carryover Shortfall 0.00 Remaining Available Collections 6,880,265.97 Page 7 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-BMonthly Servicer's Reportfor the month ofMarch IV. RESERVE ACCOUNT Initial Reserve Account Amount 6,556,992.79 Required Reserve Account Amount 19,670,978.36 Beginning Reserve Account Balance 19,670,978.36 Additional Cash Infusion 0.00 Reinvestment Income for the Period 0.00 Reserve Fund Available for Distribution 19,670,978.36 Reserve Fund Draw Amount 0.00 Deposit of Remaining Available Collections 6,880,265.97 Gross Reserve Account Balance 26,551,244.33 Remaining Available Collections Released to Seller 6,880,265.97 Total Ending Reserve Account Balance 19,670,978.36 V. POOL STATISTICS Weighted Average Remaining Maturity 17.91 Monthly Prepayment Speed 42 % Lifetime Prepayment Speed 38 % $ units Recoveries of Defaulted and Casualty Receivables 1,392,727.86 Securitization Value of Defaulted Receivables and Casualty Receivables 1,560,384.18 76 Aggregate Defaulted and Casualty Gain (Loss) (167,656.32 ) Pool Balance at Beginning of Collection Period 1,149,402,552.80 Net Loss Ratio -0.0146 % Cumulative Net Losses for all Periods 0.1294 % 1,697,075.00 Delinquent Receivables: Amount Number 31-60 Days Delinquent 8,178,133.04 412 61-90 Days Delinquent 1,757,699.37 88 91-120+ Days Delinquent 440,821.58 24 Total Delinquent Receivables: 10,376,653.99 524 60+ Days Delinquencies as Percentage of Receivables 0.19 % Aggregate Sales Performance of Auctioned Vehicles $ units Sales Proceeds 6,908,235.74 347 Securitization Value 6,667,727.05 Aggregate Residual Gain (Loss) 240,508.69 Cumulative Sales Performance of Auctioned Vehicles $ units Cumulative Sales Proceeds 20,553,976.29 1,095 Cumulative Securitization Value 20,055,927.06 Cumulative Residual Gain (Loss) 498,049.23 VI. RECONCILIATION OF ADVANCES Beginning Balance of Residual Advance 6,163,889.70 Reimbursement of Outstanding Advance 4,726,891.53 Additional Advances for current period 4,555,523.22 Ending Balance of Residual Advance 5,992,521.39 Beginning Balance of Payment Advance 2,996,259.65 Reimbursement of Outstanding Payment Advance 1,642,918.28 Additional Payment Advances for current period 576,945.54 Ending Balance of Payment Advance 1,930,286.91 Page 8 of 9 Exhibit 99.1 NISSAN AUTO LEASE TRUST 2009-BMonthly Servicer's Reportfor the month ofMarch VII. STATEMENTS TO NOTEHOLDERS 1. Has there been any material change in practices with respect to charge- offs, collection and management of delinquent Leases, and the effect of any grace period, re-aging, re-structuring, partial payments or other practices on delinquency and loss experience? No 2. Have there been any material modifications, extensions or waivers to Lease terms, fees, penalties or payments during the Collection Period? No 3. Have there been any material breaches of representations, warranties or covenants contained in the Leases? No 4. Has there been any new issuance of notes or other securities backed by the SUBI Assets? No 5. Has there been any material additions, removals or substitutions of SUBI Assets, or repurchases of SUBI Assets? No 6. Has there been any material change in the underwriting, origination or acquisition of Leases? No Page 9of 9
